Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/18/2021 has been entered. Claims 2-3 and 7-8 are cancelled, claims 1, 4-5 and 9 are amended, and new claim 10 is added. Claims 1, 4-6, and 9-10 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. David J. Edmondson (Reg. No. 35126) on 03/30/2021.
The application has been amended as follows:
1. (Currently Amended) A display device, comprising: 
a display panel including a substrate; and 
a plurality of electronic parts each disposed in a first direction on the substrate in plan view, the electronic parts being 
the display panel has, in plan view, a non-rectangular outline shape and includes a corner portion located between opposite ends of the display panel opposing in the first direction and formed by a curved line or two straight lines, 
the display panel is curved to have a valley extending in a second direction perpendicular to the first direction between the opposite ends of the outline shape, 




the corner portion includes a first corner portion and a second corner portion, each of the first corner portion and the second corner portion includes an arc portion, a first side portion directly connected to one end of the arc portion, and a second side portion directly connected to the other end of the arc portion, and each of the first side portion and the second side portion is a straight line portion or a curved line portion having different curvature from the arc portion, 
the electronic parts include a first electronic part and a second electronic part, 
opposite ends being two ends of the first electronic part opposing in the first direction are each located, in plan view, to be out of a first straight line extending from the first corner portion in the second direction, and the first straight line has a line width such that the first straight line overlaps, in plan view, with the first side portion, the arc portion and the second side portion of the first corner portion in the first direction, 
 overlapping, in plan view, with the first straight line
opposite ends being two ends of the second electronic part opposing in the first direction are each located, in plan view, to be out of a second straight line extending from the second corner portion in the second direction, and the second straight line has a line width such that the second straight line overlaps, in plan view, with the first side portion, the arc portion and the second side portion of the second corner portion in the first direction, and 
a portion of the second electronic part other than the opposite ends includes a portion  overlapping, in plan view, with the second straight line
6. (Cancelled)
10. (Cancelled)

Allowable Subject Matter
Claims 1, 4-5 and 9 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 1, 4-5 and 9.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising a display panel including a plurality of electronic parts each disposed in a first direction on a substrate in plan view, the electronic parts being driving integrated circuits (ICs) or flexible printed circuit boards, wherein the display panel has, in plan view, includes a corner portion located formed by a curved line or two straight lines, the display panel is curved to have a valley 
Claims 4-5 and 9 are allowable due to their dependency.
The most relevant reference, Chen et al. (US 2017/0110479, at least Fig. 1) in view of Park et al. (US 2018/0081232, at least Fig. 1) and Kim et al. (US 2015/0173171, at least Fig. 1 and 3-5) only discloses a display device comprising a display panel including a plurality of electronic parts each disposed in a first direction on a substrate in plan view, the electronic parts being driving integrated circuits (ICs) or 
Nakanishi et al. (US 2012/0112988, at least Fig. 1), Tsai et al. (US 2018/0122303, at least Fig. 1), Dunn (US 2010/0220052, at least Fig. 1) and Kim et al. (US 2009/0189835) are also silent as of the specific limitation in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871